SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 (Mark One) þAnnual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 (No Fee Required) For the fiscal year ended December 31, 2010 OR ¨Transition report pursuant to Section 15(d) of the Securities Exchange Act of 1934 (No Fee Required) For the transition period from to Commission file number001-00035 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: GE Savings and Security Program B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: General Electric Company 3135 Easton Turnpike Fairfield, Connecticut 06828-0001 Required Information Page Number(s) A. Financial Statements and Schedule: Report of Independent Registered Public Accounting Firm 3 Financial Statements: Statements of Net Assets Available for Plan Benefits as of December 31, 2010 and 2009 4 Statements of Changes in Net Assets Available for Plan Benefits for the Years Ended December 31, 2010 and 2009 5 Notes to Financial Statements: 6-17 Supplemental Schedule: Schedule H, Line 4i – Schedule of Assets (Held at End of Year) as of December 31, 2010 18-26 B. Exhibits 23 Consent of Independent Registered Public Accounting Firm 99(a) GE S&S Program Mutual Funds 2010 Annual Report (incorporated by reference to the General Electric S&S Program Mutual Fund Form N-CSR for the year ended December 31, 2010, as filed with the Commission on March 9, 2011) 99(b) GE Institutional U.S. Equity Fund 2010 Annual Report (incorporated by reference to the GE Institutional Funds Form N-CSR for the year ended September 30, 2010, as filed with the Commission on December 3, 2010) 99(c) GE Institutional S&P 500 Index Fund 2010 Annual Report (incorporated by reference to the GE Institutional Funds Form N-CSR for the year ended September 30, 2010, as filed with the Commission on December 3, 2010) 99(d) GE Institutional Core Value Equity Fund 2010 Annual Report (incorporated by reference to the GE Institutional Funds Form N-CSR for the year ended September 30, 2010, as filed with the Commission on December 3, 2010) 99(e) GE Institutional Premier Growth Equity Fund 2010 Annual Report (incorporated by reference to the GE Institutional Funds Form N-CSR for the year ended September 30, 2010, as filed with the Commission on December 3, 2010) 99(f) GE Institutional Small-Cap Equity Fund 2010 Annual Report (incorporated by reference to the GE Institutional Funds Form N-CSR for the year ended September 30, 2010, as filed with the Commission on December 3, 2010) 99(g) GE Institutional International Equity Fund 2010 Annual Report (incorporated by reference to the GE Institutional Funds Form N-CSR for the year ended September 30, 2010, as filed with the Commission on December 3, 2010) 99(h) GE Institutional Strategic Investment Fund 2010 Annual Report (incorporated by reference to the GE Institutional Funds Form N-CSR for the year ended September 30, 2010, as filed with the Commission on December 3, 2010) Signatures The Plan. Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. GE Savings and Security Program Date: June 21, 2011 /s/ Jamie S. Miller Jamie S. Miller Vice President and Controller GE SAVINGS AND SECURITY PROGRAM Financial Statements and Supplemental Schedule December 31, 2010 and 2009 (With Independent Registered Public Accounting Firm’s Report Thereon) GE SAVINGS AND SECURITY PROGRAM December 31, 2010 and 2009 Table of Contents Page Number(s) Report of Independent Registered Public Accounting Firm 3 Financial Statements: Statements of Net Assets Available for Plan Benefits as of December 31, 2010 and 2009 4 Statements of Changes in Net Assets Available for Plan Benefits for the Years Ended December 31, 2010 and 2009 5 Notes to Financial Statements 6-17 Supplemental Schedule: (i) Schedule H, Line 4i - Schedule of Assets (Held at End of Year) as of December 31, 2010 18-26 (i) Schedules required by Form 5500 that are not applicable have not been included. - 2 - Report of Independent Registered Public Accounting Firm General Electric Company, as Administrator GE Savings and Security Program: We have audited the accompanying statements of net assets available for plan benefits of the GE Savings and Security Program (the Plan) as of December 31, 2010 and 2009, and the related statements of changes in net assets available for plan benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for plan benefits of the Plan as of December 31, 2010 and 2009, and the changes in net assets available for plan benefits for the years then ended in conformity with U.S. generally accepted accounting principles. Our audits were made for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule H, line 4i - schedule of assets (held at end of year) as of December 31, 2010 is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ KPMG LLP June 21, 2011 - 3 - GE SAVINGS AND SECURITY PROGRAM Statements of Net Assets Available for Plan Benefits December 31, 2010 and 2009 (in thousands) Assets Investments, at fair value (notes 3 and 4) $ $ Notes receivables from participants Accrued dividends and interest Other assets Total assets Liabilities Other liabilities Total liabilities Net assets available for plan benefits $ $ See accompanying notes to financial statements. - 4 - GE SAVINGS AND SECURITY PROGRAM Statements of Changes in Net Assets Available for Plan Benefits Years Ended December 31, 2010 and 2009 (in thousands) Additions to net assets attributed to: Investment income: Net appreciation in fair value of investments (note 3) $ $ Interest and dividend income: General Electric Company Common Stock Registered investment companies Other investments Interest on notes receivable from participants Contributions: Employee Employer Total additions Deductions from net assets attributed to: Participant withdrawals Net increase Net assets available for plan benefits: Beginning of year End of year $ $ See accompanying notes to financial statements. - 5 - GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2010 and 2009 Description of the Plan The GE Savings and Security Program (the “Plan”) is a defined contribution plan sponsored by General Electric Company (“the Company”). The Plan is subject to applicable provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The assets of the Plan are held and invested through the General Electric Savings and Security Trust (the “Trust”). Historically, the Company has performed all of the Plan’s administration and recordkeeping.On December 1, 2009, Fidelity Investmentsâ became the Plan’s recordkeeper.The Plan Trustees (all of whom are officers of GE Asset Management Incorporated (“GEAM”), a wholly owned subsidiary of the Company) appointed Fidelity Management Trust Company (“FMTC”) as the directed Trustee of the Trust.The Plan was also amended and restated in its entirety and otherwise updated, generally effective December 1, 2009, primarily to: · provide new investment options, “unitize” the GE stock fund, and expand investment alternatives for matching contributions and loan repayments; · expedite contribution and investment elections and increase investment switching opportunities; · reduce restrictions on loans, regular in-service withdrawals and partial distributions; and · incorporate regulatory changes and make other improvements and technical changes. GEAM is the investment adviser to seven of the Plan’s investment options, which include actively managed funds in equity and fixed income asset classes. BlackRock Institutional Trust Company (“BlackRock”) is the investment adviser to six of the Plan’s investment options, which include passively managed funds in equity and fixed income classes (collectively referred to herein as the “Index Funds”).These funds were established as investment options December 1, 2009.State Street Bank and Trust Company is the custodian of all Plan assets except for the GE Stock Fund (as defined below) and the United States Savings Bonds. FMTC is the custodian of the GE Stock Fund (as defined below).The Federal Reserve Bank is the custodian of the United States Savings Bonds in the U.S. Bond Fund (as defined below). The following description of the Plan is provided for general information purposes only. The complete terms of the Plan are provided in the GE Savings and Security Program document (the “Plan Document”). Additional Plan information including benefits, investment options, vesting provisions and effects of plan termination is included in Plan handbooks and other material distributed to participants. Employee Contributions and Investment Options Eligible employees of the Company and participating affiliates may participate in the Plan by investing up to 30% of their earnings in one or more of the following investment options: (a) General Electric Common Stock Fund (the “GE Stock Fund”) - GE Stock constitutes at least 98% of the assets of the GE Stock Fund and the remainder (up to 2%) is held in cash and cash equivalents to provide liquidity for participant directed transactions. Effective as of December 1, 2009, an investment in GE common stock (“GE Stock”) changed from an investment solely in GE Stock to an investment in a unitized stock fund. (b) GE S&S Income Fund (the “Income Fund”) - a registered investment company managed by GEAM that invests primarily in a variety of investment grade debt securities such as U.S. Government securities, mortgage-backed securities, corporate bonds, and money market instruments. The Income Fund normally has a weighted average maturity of approximately five to ten years, but is subject to no limitation with respect to the maturities of the instruments in which it may invest. (c) GE S&S Program Mutual Fund (the “Mutual Fund”) - a registered investment company managed by GEAM that invests primarily in equity securities of U.S. companies. - 6 - GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2010 and 2009 (d) GE Institutional International Equity Fund (the “International Fund”) - a registered investment company managed by GEAM that invests primarily in equity securities of companies in countries other than the United States. (e) GE Institutional Small-Cap Equity Fund (the “Small-Cap Fund”) - a registered investment company managed by GEAM that invests primarily in equity securities of small-cap U.S. companies (those with market capitalizations in the same range as the companies in the Russell 2000 Index). (f) GE Institutional Strategic Investment Fund (the “Strategic Investment Fund”) – a registered investment company managed by GEAM that invests primarily in a combination of equity securities (U.S. and Non-U.S.), investment grade debt securities and cash. (g) Non-U.S. Equity Index Fund – a collective trust fund managed by Blackrock that invests in foreign stocks in developed and emerging markets outside the United States that seeks investment results that correspond generally to the investment performance of the Morgan Stanley Capital International All Country World Index (MSCI ACWI) ex-USA. (h) U.S. Aggregate Bond Index Fund – a collective trust fund managed by Blackrock that invests in high-quality fixed income securities that seeks investment results that correspond generally to the investment performance of the Barclays Capital U.S. Aggregate (US Agg) Bond Index. (i) U.S. Large-Cap Equity Index Fund – a collective trust fund managed by Blackrockthat invests in large companies within the United States that seeks investment results that correspond generally to the investment performance of the S&P 500 Index. This fund replaced the Vanguardâ Institutional Index Fund as an investment option in the Plan effective December 1, 2009. (j) U.S. Mid-Cap Equity Index Fund – a collective trust fund managed by Blackrock that invests in medium-sized companies within the United States that seeks investment results that correspond generally to the investment performance of the S&P Mid-Cap 400 Index. (k) U.S. Small-Cap Equity Index Fund – a collective trust fund managed by Blackrock that invests in smaller companies within the United States that seeks investment results that correspond generally to the investment performance of the Russell 2000 Index. (l) U.S. Treasury Inflation-Protected Securities Index Fund (the “U.S. TIPS Index Fund”) – a collective trust fund managed by Blackrock that invests in inflation-linked, fixed income securities issued by the United States government that seeks investment results that correspond generally to the investment performance of the Barclays Capital U.S. Treasury Inflation-Protected Securities (TIPS) Index. (m) GE S&S Short-Term Interest Fund (the “Short Term Fund”) – invests primarily in a variety of investment grade debt securities with a weighted average maturity that is normally not more than three years.The fund is managed by GEAM. (n) GE S&S Money Market Fund (the “Money Market Fund”) – invests primarily in short-term, U.S. dollar denominated money market instruments and other debt instruments that mature in one year or less.The fund is managed by GEAM. - 7 - GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2010 and 2009 (o) United States Savings Bonds (the “U.S. Bond Fund”) – comprises individual participants’ contributions that are directed to U.S. Treasury Series EE Savings Bonds, bonds that mature in 30 years. Individual funds being accumulated for bond purchase are invested in short-term instruments. Effective July 1, 1995, only after-tax contributions are permitted to be invested in the U.S. Bond Fund. Bonds acquired with after-tax contributions held by the Trustees shall be distributed to participants as soon as practicable after the end of the second calendar year following the year in which the bonds were acquired. Proceeds from bonds acquired before July 1, 1995 that have matured but have not yet been distributed are reinvested in bonds. See Note 6 for additional investment options effective January 1, 2011. The GE Stock Fund, Income Fund, Mutual Fund, International Fund, Small-Cap Fund, Strategic Investment Fund, Index Funds, Short Term Fund, Money Market Fund and U.S. Bond Fund are collectively referred to herein as the “Funds”. The Income Fund, Mutual Fund, International Fund, Small-Cap Fund and Strategic Investment Fund are registered investment companies subject to specific disclosure and other requirements.Audited financial statements and prospectuses or other disclosure documents of the registered investment companies are distributed annually to participants. Collective investment fund profiles and other disclosure documents are distributed annually to participants for the Index Funds.The GE Stock Fund, Short Term Fund and Money Market Fund detailed information is contained in the S&S Program Supplemental Information document, which is distributed annually. The Plan permits participants to invest compensation on which income taxes have and have not been paid (“after-tax” and “pre-tax”, respectively). The United States Internal Revenue Code limits the amount of pre-tax contributions that can be made each year. The limit for participants under age 50 was generally $16,500 in 2010 and 2009. For participants who were at least age 50 during the year, the 2010 and 2009 limit was generally $22,000.Effective January 1, 2010, the Plan also permits participants to make Roth contributions, which are combined with pre-tax contributions for purposes of these limits. Prior to December 2009, the Plan permitted participants to switch their investment balances up to 24 times each year.Effective December 2009, participants may make such switches (including rebalancing) up to 12 times each quarter. Restrictions on such switches include a prohibition against switching balances into the U.S. Bond Fund, a prohibition against switching balances out of U.S Savings Bonds held in custody that were purchased with after-tax contributions and certain restrictions on a participant’s ability to engage in frequent trading in response to Securities and Exchange Commission requirements governing mutual funds. Employer Contributions The Plan generally provides for employer matching contributions of 50% of employees’ contributions of up to 7% of their earnings, that is, a 3.5% maximum matching contribution. For certain eligible employees whose first day of work was on or after January 1, 2005, such matching contributions are generally 50% of employees’ contributions of up to 8% of earnings (4% maximum). Prior to December 2009, employer contributions were invested at the election of the participant in any one of the investment options except for the U.S. Bond Fund.Effective December 2009, participants are no longer limited to one investment option for employer contributions. See Note 6 for additional employer contributions effective January 1, 2011 for certain employees who commence service on or after that date. - 8 - GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2010 and 2009 Rollovers and Transfers from Other Qualifying Plans Subject to Company approval, participants may elect to roll over amounts from other qualifying plans or arrangements in accordance with the Internal Revenue Code. For the years ended December 31, 2010 and 2009, transfers from other qualifying plans or arrangements accounted for $31.7 million and $18.5 million, respectively, and are included in employee contributions in the Statements of Changes in Net Assets Available for Plan Benefits. Withdrawals Subject to certain limitations prescribed by the Plan and the Internal Revenue Code, terminated participants may elect retirement or other termination withdrawals in either lump sum or partial payments. Currently, employed participants may make up to seven withdrawals per year and certain hardship withdrawals from their participant accounts. Partial payments on termination are generally limited to four per year and a minimum of $500. Notes Receivable from Participants The Plan permits participants, under certain circumstances, to borrow a minimum of $500 from their participant accounts. Subject to certain Internal Revenue Code and Plan limits, a participant may not borrow more than the lesser of 50% of that participant’s available account value, as defined in the Plan Document, or $50,000, adjusted for prior loans. The term of any loan is up to 4.5 years unless the loan is used to acquire a principal residence for which a term of up to 15 years may be permissible. The interest rate applicable to participant loans is based on the monthly average of the composite yield on corporate bonds, published by Moody’s Investors Service. Prior to December 2009, the interest rates of individual loans were fixed for the shorter of the term of the loan or five years.Effective December 2009, the interest rates for new loans are fixed for the term of the loan. A participant may have no more than two outstanding loans from the Plan at any time. Prior to December 2009, a participant could not obtain more than one loan during any calendar year.Effective December 2009, this one loan per calendar year limit was removed. Loans are repaid with interest in equal payments over the term of the loan by payroll deductions, personal check or other such methods as may be required. Participants may repay the entire principal amount with written notice and without penalty. In the event of a loan default, the amount of the outstanding balance will be reported to the Internal Revenue Service in the year of the default as ordinary income. Participant Accounts Each participant’s account is credited with the participant’s contributions and allocation of (a) employer matching contributions and (b) investment results. The benefit to which a participant is entitled is the value of the participant’s vested account. Vesting Participants are fully vested in their employee contributions, employer matching contributions and related investment results. - 9 - GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2010 and 2009 Plan Termination and Amendment Although the Company has not expressed any intent to do so, it has the right under the Plan, to the extent permitted by law, to discontinue its contributions and to terminate the Plan in accordance with the provisions of ERISA. If the Plan is terminated, each participant’s interest will be payable in full according to the Plan provisions. The Company also has the right under the Plan, to the extent permitted by law, to amend or replace the Plan for any reason. Administrative and Investment Advisory Costs Administrative costs of the Plan and investment advisory costs for the GE Stock Fund, Short Term Fund and the Money Market Fund are generally borne by the Company. For the registered investment companies and the index funds, investment advisers receive a management fee for providing investment advisory services. These management fees are reflected in interest and dividend income for the registered investment companies and in net appreciation in fair value of investments for the index funds on the Statements of Changes in Net Assets Available for Plan Benefits. Summary of Significant Accounting Policies (a) Basis of Accounting The accompanying financial statements have been prepared on the accrual basis of accounting. (b) Accounting Changes In January 2010, the Financial Accounting Standards Board (“FASB”) issued ASU 2010-06, Improving Disclosures about Fair Value Measurements.ASU 2010-06 requires reporting entities to make new disclosures about recurring or nonrecurring fair-value measurements including significant transfers into and out of Level 1 and Level 2 fair-value measurements and information on purchases, sales, issuances and settlements in the roll forward of activity in Level 3 fair value measurements.The new and revised disclosures are effective for fiscal years beginning after December 15, 2009 (for transfers into and out of Level 1 and Level 2 fair-value measurements) and December 15, 2010 (for information of Level 3 fair-value measurements), and the interim periods within those fiscal years.The Company does not believe the adoption of ASU 2010-06 will materially impact the Plan’s financial statement disclosures. In September 2010, FASB issued ASU 2010-25, Reporting Loans to Participants by Defined Contribution Pension Plans.ASU 2010-25 requires that participant loans be classified as notes receivable from participants, which are segregated from plan investments and measured at their unpaid principal balance plus any accrued but unpaid interest.This disclosure is effective for fiscal years ending after December 15, 2010. (c) Investments Plan investments are reported at fair value.See notes 3 and 4 for additional information. Investment transactions are recorded on a trade date basis. Dividends are recorded on the ex-dividend date. Interest income is earned from settlement date and recognized on the accrual basis. The net appreciation (depreciation) in the fair value of investments consists of the realized gains or losses on the sales of investments and the net unrealized appreciation (depreciation) of investments. - 10 - GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2010 and 2009 Investments other than the GE Stock Fund, the Mutual Fund, the Money Market Fund and the U.S. Bond Fund may use various financial instruments such as options and futures, commonly referred to as derivatives, to manage risk.The Index Funds may use futures to manage risk.In addition, the Non-U.S. Equity Index Fund may use a variety of over the counter derivative instruments, including, without limitation, options, swaps, and forward contracts.No investments are engaged in market-making or other speculative activities. All portfolio securities of the Money Market Fund and any short-term money market instruments held by the Short Term Fund with remaining maturities of sixty days or less at the time of purchase are valued on the basis of amortized cost, which approximates fair value. The Plan invests in collective funds. A collective fund is a pool of investments from various investors to create a diversified fund. More detailed information regarding these financial instruments, as well as the strategies and policies for their use, is contained in the audited financial statements of the eligible investment options, which are distributed annually to participants, except the GE Stock Fund, Short Term Fund, Money Market Fund and the Index Funds. Collective investment fund profiles and other disclosure documents are distributed annually to participants for the Index Funds.The GE Stock Fund, Short Term Fund and Money Market Fund detailed information is contained in the S&S Program Supplemental Information document, which is distributed annually. (d)Fair Value Measurements For financial assets and liabilities, fair value is the price the Plan would receive to sell an asset or pay to transfer a liability in an orderly transaction with a market participant at the measurement date.In the absence of active markets for the identical assets and liabilities, such measurements involve developing assumptions based on market observable data and, in the absence of such data, internal information that is consistent with what market participants would use in a hypothetical transaction that occurs at the measurement date. Observable inputs reflect market data obtained from independent sources, while unobservable inputs reflect our market assumptions.Preference is given to observable inputs.These two types of inputs create the following fair value hierarchy: Level 1 - Quoted prices for identical investments in active markets. Level 2 - Quoted prices for similar investments in active markets; quoted prices for identical or similar investments in markets that are not active; and model-derived valuations whose inputs are observable or whose significant value drivers are observable. Level 3 - Significant inputs to the valuation model are unobservable. The Company maintains policies and procedures to value investments using the best and most relevant data available.In addition, the Company retained independent pricing vendors to assist in valuing certain investments. The following section describes the valuation methodologies used to measure investments at fair value. - 11 - GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2010 and 2009 When available, quoted market prices are used to determine the fair value of investment securities, and they are included in Level 1. Level 1 securities include GE common stock, registered investment companies and U.S. Savings Bonds. The Plan’s ownership in the collective funds are carried at fair value based on the investment’s net asset value per unit and included in Level 2. When quoted market prices areunobservable, pricing information is obtained from an independent pricing vendor. The pricing vendor uses various pricing models for each asset class that are consistent with what other market participants would use. The inputs and assumptions to the model of the pricing vendor are derived from market observable sources including: benchmark yields, reported trades, broker/dealer quotes, issuer spreads, benchmark securities, bids, offers, and other market-related data. Since many fixed income securities do not trade on a daily basis, the methodology of the pricing vendor uses available information as applicable such as benchmark curves, benchmarking of like securities, sector groupings, and matrix pricing. The pricing vendor considers available market observable inputs in determining the evaluation for a security. Thus, certain securities may not be priced using quoted prices, but rather determined from market observable information. These investments are included in Level 2 and primarily comprise securities in the Short Term Fund and the Money Market Fund.In infrequent circumstances, our pricing vendors may provide us with valuations that are based on significant unobservable inputs, and in those circumstances, the investment securities are classified in Level 3. (e) Notes Receivable from Participants Notes receivable from participants are recorded at the outstanding principal balance plus accrued interest. (f) Participant Withdrawals Participant withdrawals are recorded when paid. (g) Management Estimates and Assumptions The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities. Actual results could differ from those estimates. (h) Reclassifications Certain prior year amounts have been reclassified to conform to current year presentation. - 12 - GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2010 and 2009 Investments The following is a summary of the fair value of the Plan’s investments at December 31, 2010 and 2009: (in thousands) GE Common Stock $ (a) $ (a) Registered Investment Companies: GE S&S Income Fund (a) (a) GE S&S Program Mutual Fund (a) (a) GE Institutional International Equity Fund (a) (a) GE Institutional Small-Cap Equity Fund GE Institutional Strategic Investment Fund Total Registered Investment Companies Collective Funds: GE Cash Plus Fund Non-U.S. Equity Index Fund U.S. Aggregate Bond Index Fund U.S. Large-Cap Equity Index Fund U.S. Mid-Cap Equity Index Fund U.S. Small-Cap Equity Index Fund U.S. Treasury Inflation-Protected Securities Index Fund Total Collective Funds Other Investments: Short-Term Money Market Instruments (a) (a) U.S. Treasury and U.S. Government Agency Debt Obligations (a) (a) Commercial Mortgage-Backed and Asset-Backed Securities U.S. Savings Bonds Total Other Investments Total Investments at fair value $ $ (a) Investments representing more than 5% of the Plan’s net assets. - 13 - GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2010 and 2009 The Plan’s investments appreciated (depreciated) as follows: (in thousands) GE Common Stock $ $ Registered Investment Companies Collective Funds Other Investments $ $ The Funds, with the exception of the GE Stock Fund, Index Funds and U.S. Bond Fund may, from time to time, lend securities to certain unrelated brokers. In the event the counterparty does not meet its contracted obligation to return securities used, a Fund may be exposed to the risk of reacquiring the securities at prevailing market prices in order to satisfy its obligations. In a securities loan arrangement, a Fund receives collateral in the form of cash or securities, which may be supplemented by letters of credit, in an amount generally in excess of the market value of securities loaned. The Funds monitor the market value of the securities loaned on a daily basis with additional collateral obtained or refunded as necessary. The value of cash collateral obtained and reinvested in short-term investments is reflected as a liability in the Plan’s financial statements for any securities lending activities related to the Short-Term Fund and the Money Market Fund.None of the funds participated in security lending programs as of December 31, 2010 and 2009. The Funds, with the exception of the GE Stock Fund and U.S. Bond Fund include investments in U.S. equities, international equities and fixed income securities. Investment securities, in general, are exposed to various risks, such as interest rate, credit and overall market volatility. Due to the level of risk associated with certain investment securities, it is reasonable to expect that changes in the values of investment securities will occur (including in the near term) and that such changes could materially affect participant account balances and the Statements of Net Assets Available for Plan Benefits. The Plan offers alternatives that may mitigate participant risks, including the opportunity to diversify investments across fifteen participant-directed fund elections. Additionally, the investments within each participant-directed fund election are further diversified into various financial instruments, with the exception of the GE Stock Fund and the U.S. Bond Fund, which primarily invest in securities of a single issuer. - 14 - GE SAVINGS AND SECURITY PROGRAM Notes to Financial Statements December 31, 2010 and 2009 Fair Value Measurements The following table presents the Plan’s investments measured at fair value on a recurring basis at December 31, 2010: Level 1 Level 2 Level 3 Total (in thousands) GE Common Stock $ $ $
